Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims  1-7, 9-20 are pending. 
 	In reply to the non-final action of 03/11/22 the applicants, on date 6/03/2022 amended claim 1 and cancel claim 8.
Claim 5-7, 9-10, 12-14 and 19-20 withdrawn.
Claims 1-4,  11 and 15-18 are for examination.
Applicants’ argument submitted on 6/03/2022 is considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Rejections: 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
Claims 1-4,  11 and 15-18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims  1-4,  11 and 15-18 are directed to encompass “mutated histidine decarboxylase, wherein said mutated histidine decarboxylase comprises a motif selected from the group consisting of:

A)    Motif (1): GDWX1X2X3CNYX4 motif  having SEQ ID NO: 8, where Xi represents A, S, or G; X2 represents E, A, or D; X3 represents Y or E, and X4 represents L or R and wherein at least one amino acid of the said motif is mutated  and having higher histidine decarboxylase”. Therefore   mutated histidine decarboxylase  of the instant claims  comprises any structure except that it comprises having the motif  having 10 aa residues defined having any number of mutation of histidine decarboxylase comprising SEQ ID NO: 3 comprise 380 aa.Therefore the instant claims is directed to motif which is only 3.8% identity to a full-length wild type histidine decarboxylase comprising SEQ ID NO: 3  having any number of modification of  the rest of SEQ ID NO: 3 . Therefore instant claim comprises a genus of polypeptide having wide variant of polypeptide having any structure and  function  having specific activity. 
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

In the instant case, there is no structure associated with function with regard to the members of the genus of various polypeptide of  3.8% identical to SEQ ID NO:  3 or any number of aa modification of SEQ ID NO: 3    comprise any structure except that it comprises having the motif  having 10 aa residues defined. histidine decarboxylase comprising SEQ ID NO: 3 comprise 380 aa. Therefore the instant claim is directed to motif which is only 3.8% identity to a full-length wild type histidine decarboxylase comprising SEQ ID NO: 3. Therefore instant claim comprise a genus of polypeptide having wide variant of polypeptide having any function  having specific activity. No information, beyond the characterization of a few species: SEQ ID NO ID NO: 3  has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	The genus of polynucleotide encoding polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of a protein comprising the amino acid sequence of SEQ  3having respective activity, since one could use structural homology to isolate those polypeptides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: I. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	II. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340, in IDS) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
III. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 

	As stated above, no information beyond the characterization of a few species:  a mutant histidine decarboxylase having specified mutations as disclosed in claims 9 of SEQ 3 having   specified specific  activity  . Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Argument
Applicants argument is considered but found unpersuasive. It is true that amended claim 1 now recite the wild type polypeptide comprises   definite structure of SEQ ID NO: 3, however  instant claims comprise structure of  mutated HDC polypeptide having  less than 3% aa structure defined  ( any of  motifs  of  Seq ID NOs: 8-13) the rest of the polypeptide of SEQ ID NO: 3 can have any number of modifications having  any structure.  Applicants further argue that  prior arts comprise  structure/function of vast nos of HDC polypeptides. However Applicants’ claims are directed to mutated HDC comprising only motifs structure ( 3.8% structure of whole HDC.) AS  explained above   scientific teachings for specific proteins structure  suggest that even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. .
Conclusion
Claims 1-4, 11 and 15-18 are rejected.   No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652